

113 SRES 328 IS: Expressing the sense of the Senate on steps the Government of Iran must take before further bilateral negotiations between the Government of Iran and the United States Government occur. 
U.S. Senate
2014-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 328IN THE SENATE OF THE UNITED STATESJanuary 6, 2014Mr. Cruz (for himself and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on steps the Government of Iran must take before further bilateral negotiations between the Government of Iran and the United States Government occur. Whereas, on September 27, 2013, the President of Iran, Hassan Rouhani, and President Barack Obama engaged in the first direct contact between Iranian and United States leaders since 1979;Whereas the Government of Iran has yet to take any practical steps towards halting Iran’s nuclear programs and remains a committed state-sponsor of terrorist groups that have been responsible for American deaths in Lebanon, Saudi Arabia, Iraq, and Afghanistan;Whereas, since the election of President Rouhani, the persecution by the Government of Iran of religious minorities, notably Christians, has increased not decreased;Whereas United States citizens remain imprisoned in Iran, including Pastor Saeed Abedini, Amir Hekmati, and Robert Levinson;Whereas President Rouhani has called Israel the Zionist state that has been a wound that has sat on the body of the Muslim world for years and needs to be removed, and Iran’s Supreme Leader Ayatollah Khamenei has called Israel a rabid dog facing annihilation;Whereas a Joint Plan of Action was released from Geneva on November 24, 2013, outlining first step, voluntary measures to be taken over a six month duration providing the Government of Iran with some $7,000,000,000 in relief from economic sanctions, while extracting no substantive concessions from Iran on their nuclear program; andWhereas the representatives of the United States engaging in these negotiations failed to raise the issue of the United States citizens imprisoned in Iran and to rebuke their Iranian counterparts for their vicious rhetoric against Israel at the highest levels: Now, therefore, be itThat it is the sense of the Senate that, before further bilateral negotiations between the Government of Iran and the United States Government occur, the  Government of Iran must—(1)immediately and without conditions release all United States citizens unjustly detained in Iran; and(2)publicly affirm the right of Israel to exist as a Jewish state.